221 F.2d 794
In re Antonio Robert FORGONA, Petitioner.
Misc. No. 435.
United States Court of Appeals Ninth Circuit.
April 22, 1955.

Antonio Robert Forgona, Steilacoom, Wash., in pro. per., for petitioner.
Before DENMAN, Chief Judge, and BONE and ORR, Circuit Judges.
PER CURIAM.


1
Applicant seeks permission from this court to appeal forma pauperis from an order of the United States District Court for the Southern District of California denying applicant's motion pursuant to 28 U.S.C. § 2255.


2
The order of the District Court was entered July 15, 1954.  The time to appeal having long since passed, the application is ordered dismissed.